FILED
                            NOT FOR PUBLICATION                              JUN 01 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-30175

              Plaintiff - Appellee,              D.C. No. 2-06-cr-00281-RSM-1

  v.
                                                 MEMORANDUM *
CHADWICK HOLDEN, AKA Chase,

              Defendant - Appellant.



                   Appeal from the United States District Court
                      for the Western District of Washington
                   Ricardo S. Martinez, District Judge, Presiding

                       Argued and Submitted April 13, 2012
                               Seattle, Washington

Before:       HUG, TASHIMA, and CALLAHAN, Circuit Judges.

       Chadwick Holden appeals the district court’s revocation of his supervised

release. He argues that the district court’s admission of hearsay testimony at his

revocation hearing violated his due process rights, the district court improperly

admitted statements he made to the police in violation of Miranda v. Arizona, 384



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
U.S. 436 (1966), and there was insufficient evidence to revoke his supervised

release. The facts underlying this case are known to the parties and need not be

repeated here. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      We review de novo whether the district court violated Holden’s due process

rights. United States v. Perez, 526 F.3d 543, 547 (9th Cir. 2008). We review a

district court’s decision to revoke a term of supervised release for abuse of

discretion. Perez, 526 F.3d at 547.

      The Sixth Amendment right of confrontation does not apply in supervised

release revocation hearings, United States v. Hall, 419 F.3d 980, 985 (9th Cir.

2005); and hearsay may be admissible, see United States v. Comito, 177 F.3d 1166,

1170 (9th Cir. 1999). However, Holden has a “due process right to confront

witnesses against him during his supervised release proceedings, . . . unless the

government shows good cause for not producing the witnesses.” Hall, 419 F.3d at

986 (internal quotation marks omitted).

      Holden challenges the district court’s admission of out-of-court statements

by Mathis and Barnett. Holden’s interest in confrontation does not outweigh the

government’s good cause for denying it. See id. at 986-88. The government in

this case provided a good reason for not producing Mathis and Barnett—both

witnesses expressed fear of retaliation from the commencement of their


                                           2
involvement in the case and both witnesses recanted their testimony as the prospect

of further involvement increased. See id. at 988. Additionally, Mathis’ and

Barnett’s statements bore indicia of reliability because they were consistent with

each other and with Mathis’ injuries. See id. Further, the district court did not

abuse its discretion by finding that the challenged statements fall under the excited

utterance hearsay exception. See Fed. R. Evid. 803(2); see also Hall, 419 F.3d at

987 (“[L]ong-standing exceptions to the hearsay rule that meet the more

demanding requirements for criminal prosecutions should satisfy the lesser

standard of due process accorded the respondent in a revocation proceeding.”).

      Holden’s Miranda argument also fails. Even assuming arguendo that the

district court erred in admitting Holden’s pre-Miranda statement, the error was

harmless because Holden’s post-Miranda statements alone fully supported the

district court’s finding. See United States v. Reyes-Bosque, 596 F.3d 1017,

1031-32 (9th Cir. 2010). Because Holden’s due process and Miranda arguments

fail, Holden’s sufficiency of the evidence argument fails as well. See Perez, 526

F.3d at 547.

AFFIRMED.




                                          3